Citation Nr: 1000331	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to 
August 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In August 2007, the Veteran and his daughter testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

When this case previously was before the Board in January 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

The Board granted a motion to advance this case on the docket 
due to the Veteran's advanced age in November 2009.  See 38 
C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The Veteran's ocular histoplasmosis syndrome (OHS) is not 
etiologically related to service.


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in September 
2002, prior to the initial adjudication of the claim.  
Although he was not provided with notice regarding the 
disability-rating and effective-date elements of the claim 
until March 2008, after the initial adjudication of the 
claim, the Board has determined that there is no prejudice to 
the Veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection for bilateral 
eye disability is not warranted.  Consequently, no effective 
date or disability rating will be assigned, and the failure 
to provide earlier notice with respect to those elements of 
the claim is no more than harmless error.

The Board notes that the Veteran's service treatment records 
are not of record and are presumed to have been destroyed by 
a fire at the National Personnel Records Center in 1973.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In any 
event, as explained below, the Board has determined that the 
Veteran's testimony regarding his in-service illness is 
credible and has conducted its analysis of the claim 
accordingly.

The Board also notes that pertinent post-service private 
treatment records dated in 1970 are unavailable.  The RO's 
attempts to obtain these records were unsuccessful.  In 
August 2009, the Veteran's representative notified VA that 
the Veteran's attempts to obtain the records also were 
unsuccessful.  The Board notes that it also has found the 
Veteran's testimony regarding his treatment for bilateral eye 
disability by these private physicians to be credible and 
will analyze the claim accordingly.

The record also reflects that all other available post-
service medical evidence has been obtained and that the 
Veteran has been afforded an appropriate VA examination.  The 
Board acknowledges that the Veteran and his representative 
believe the September  2009 VA examination was insufficient 
because the examiner did not address the fact that during 
service the Veteran was stationed in locations other than 
Libya and because he did not accurately describe the severity 
of the Veteran's bilateral eye disability.  However, the 
Board notes that the Veteran and his representative have 
specifically argued that he contracted histoplasmosis in 
Libya and have pointed to his in-service hospitalization for 
treatment of an unknown virus in support of that argument.  
The examiner was asked to address this point in the January 
2008 remand and complied with that request in the examination 
report.  In addition, the examiner confirmed that the Veteran 
has OSH, and the extent of the Veteran's vision loss is not 
relevant to determining the etiology of that condition.  The 
Board, therefore, finds that the VA examination report is 
adequate.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A.§ § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
bilateral eye disability because it is related to an in-
service illness.  Specifically, he maintains that he 
developed OHS because he contracted histoplasmosis during 
service.  He testified in August 2007 that he was 
hospitalized with a fever for two or three days while he was 
stationed in Tripoli, Libya, in 1950.  He was told that he 
had contracted a virus, but no further diagnosis was 
rendered.  His symptoms resolved, and he remained in good 
health until he began experiencing eye problems in 1970.  He 
then sought treatment from a private eye specialist, who 
informed him that his bilateral eye disability had been 
caused by a virus.

As noted, the Veteran's service treatment records were 
destroyed in a fire, and records from the private eye 
specialist who treated the Veteran in 1970 are unavailable.  
Nevertheless, the Board concluded in January 2008 that the 
Veteran's testimony regarding his in-service illness, 
subsequent symptomatology, and diagnosis is credible.

The available post-service medical evidence includes VA 
treatment records dated from 2001 to 2008.  Records dated in 
September 2001 and May 2002 confirm that the Veteran has OHS.  
A May 2005 record notes his report that he was diagnosed with 
the condition in 1970 and that he reported having spent time 
in Texas, Alabama, and northern Africa.

With respect to medical nexus, the Veteran was afforded a VA 
examination in September 2009.  The examiner reviewed the 
claims folder and performed a physical examination and 
clinical interview of the Veteran.  He noted the Veteran's 
report that he had served in Tripoli, where he briefly was 
hospitalized with a virus and fever.  He also noted the 
Veteran's report that after his release from active duty he 
had lived in California and England and later worked as a 
radar/gyroscope installer in various parts of the United 
States.  In addition, the examiner indicated that the Veteran 
experienced no symptoms of bilateral eye disability until 
1970, when he began experiencing light sensitivity and a 
private eye specialist informed him he had retinal damage 
from a virus that had become dormant.

The examiner indicated that he had reviewed "a significant 
amount of research," including, "numerous studies, some of 
which dated back to the late 1950s" regarding 
histoplasmosis, the disease which causes OHS.  These studies 
revealed that histoplasmosis is endemic to a large area of 
the United States that is limited by Arkansas and the 
Mississippi River to the west, the Great Lakes to the north, 
the Appalachians to the east, and the Gulf of Mexico to the 
south.  The disease is found in smaller, but "still fairly 
significant," numbers in other parts of the United States 
and other parts of the world, such as southern Africa, but 
there is a "very low inciden[ce] of histoplasmosis" in 
Libya.  The studies indicated that most of the estimated 50 
million people infected with histoplasmosis are asymptomatic, 
although some people experience symptoms that can range from 
very mild cold or flu-like symptoms to more serious ones.  
The examiner noted that further symptoms "[v]ery often" do 
not manifest until decades after histoplasmosis is 
contracted.

Based on his review of the claims folder, the examination 
results, and the available medical research, the examiner 
opined that there is not a 50 percent or greater chance that 
the Veteran contracted histoplasmosis during service.  He 
also opined that it is more likely the Veteran contracted 
histoplasmosis during his time in the United States, where, 
"in some areas 80-85% of the population has been infected."  
He explained that the Veteran could have been infected with 
histoplasmosis at any time prior to his diagnosis in 1970 
without manifesting any symptoms.  He also explained that the 
virus and fever which the Veteran contracted during service, 
"could have been caused by any number of conditions and 
[are] certainly not specific for histoplasmosis."  He stated 
that histoplasmosis studies revealed a "very high" 
incidence of the disease in the United States and the Great 
Lakes region, but not in Libya, and that occupations at high-
risk for histoplasmosis include heating and air conditioning 
installers and roofers.  He then noted that the Veteran had 
reported working as a radar/gyroscope installer in various 
parts of the United States, including Michigan in the Great 
Lakes region, after service.

There is no contrary medical opinion of record.  The Board 
acknowledges the Veteran's belief that his in-service 
hospitalization was for his initial infection with 
histoplasmosis.  However, as a layperson without medical 
training, the Veteran is not qualified to opine regarding 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also 
acknowledges that in several written statements the Veteran 
reported that the private eye specialist who diagnosed his 
OHS in 1970 indicated his histoplasmosis infection was of 
long duration.  However, the Veteran has not alleged that the 
private specialist specifically related his infection to 
service, and there is no evidence to suggest that the period 
of long duration began during service, rather than at some 
point during the decades following the Veteran's release from 
active duty.

The Board also notes that the VA examiner's opinion is 
consistent with the other evidence of record.  An internet 
article submitted by the Veteran in support of his claim in 
March 2003 indicates that high incidences of histoplasmosis 
occur in the United States, including "large portions" of 
Alabama and Texas, and a May 2005 VA treatment record 
reflects the Veteran's report that he "extensively visited" 
Alabama and Texas.  

Finally, the Board also acknowledges the argument of the 
Veteran and his representative that he could have contracted 
histoplasmosis while stationed in Japan and other locations 
during service.  However, the Veteran and his representative 
have specifically argued that he contracted the disease in 
Libya and have pointed to his in-service hospitalization to 
support that argument.  They have not alleged that he 
experienced other symptoms indicative of possible infection 
while stationed in other locations.  Moreover, infection with 
the fungus that causes histoplasmosis can be asymptomatic, 
and the research discussed by the VA examiner and submitted 
by the Veteran indicates that histoplasmosis is endemic in 
the United States, including areas in which the Veteran 
lived, visited, and worked.  The Board notes that the VA 
examiner's opinion is consistent with the amount of time the 
Veteran spent in service in Libya and other foreign locations 
relative to the amount of time he spent after service in 
various parts of the United States.

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, service connection for bilateral eye disability 
is not warranted.


ORDER


Entitlement to service connection for bilateral eye 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


